 In the Matter of FooD MACHINERY CORPORATIONandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSAND HELPERSOF AMERICA, A. F. OF L.Case No. 10-R-1693.-Decided June 13, 1946Mr. Ray C. Brown,of Tampa, Fla., for the Company.Mr.W. A. Calvin,of Silver Springs, Md., for the Boilermakers.Mr. Kenneth W. Kerr,of Dunedin, Fla., for the Independent.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Brotherhoodof Boilermakers, Iron Ship Builders and Helpers of America, A. F. of L.,herein called the Boilermakers, alleging that a question affecting com-merce had arisen concerning the representation of employees of FoodMachinery Corporation, Lakeland, Florida, herein called the Company,the National Labor Relations Board provided for an appropriate hearingupon due notice before Samuel G. Zack, Trial Examiner. The hearingwas held at Tampa, Florida, on February 14, 1946. The Company,the Boilermakers, and Citrus Machinery Workers, herein called the In-dependent, appeared and participated?All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFood Machinery Corporation,aDelaware corporation,isengagedin the manufacture, rental and sale of citrus fruit and vegetable proc-,Local 349,InternationalMolders andFoundryWorkers Union of North America, A. F.ofL.,was duly servedwith a copy of the NoticeofHearing. The unionfailed to enter anappearance at the hearing and has not participated in the proceedings.68 N L R. B, No. 85.600 FOOD MACHINERY CORPORATION601essingmachinery throughout the United States. The Florida division,which alone is involved in this proceeding, operatesfactories at Dunedinand Lakeland, Florida.During the year 1945,the Company purchasedraw materials valued in excess of $500,000, 90 percent ofwhich origi-nated at points outside the State of Florida. Sales and services transactedby the Companyduring the same period were valued in excess of$500,000.Less than 5 percentof thefinished productssold or leasedwas transported to pointsoutside ofthe State of Florida.The Company admits thatit is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Ship Builders andHelpers of America is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of the Com-pany.CitrusMachinery Workers Union is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to theBoilermakersas the exclusive bargaining representative of its employees at the Lake-land plant until the Boilermakers has been certified by theBoard inan appropriate unit.Since the formation of the Florida division in 1928, the Companyhas carried on the manufacture of fruit processing machinery at itsfactory in Dunedin, Florida. In the early part of 1940 construction ofa new factory was commenced at Lakeland, Florida.Itwas the in-tention of the Company to move its entire facilities to the Lakelandfactory immediately upon its completion. In November of 1940, theCompany entered into a contract with the Navy Department for theconstruction of amphibious tractors, and a separate division, identifiedas the Tractor division, was formed to carry on wartime productionactivitiesunder the Navy contract.The Tractor division thereafteroccupied the newly completed Lakeland factory and the contemplatedtransfer of the Dunedinfacilitieswas not effectuated.The Dunedinplant, however, continueditsnormal operations in the manufacture offruit processing machinery.On May 26, 1941, the Independent and the Companyentered into abargaining agreement coveringall citrus fruitprocessing machinery em-ployees in both its Dunedin and Lakeland factories. Although the Lake-land factorywas not then producing citrus fruit processing machinery. 602DECISIONS OF NATIONALLABOR RELATIONS BOARDthese employees were lincluded in the agreement in anticipation of theCompany's moving the Dunedin factory to Lakeland, and there carryingon all operations in the new factory.On February1, 1944, the Inde-pendentand the Companyexecuted a second bargaining agreementwhich, in effect, merely revised wage scales previously established, butwhich again specificallycoveredfruit processing machinery employeesat both the Dunedin and Lakeland plants.This contracthas been re-newed pursuant to its terms and is currently existing.On August 16, 1945, the Navy contract was cancelled by the Gov-ernment and all war production activities at theLakeland plantceased.2The Company thereupon abolished the Tractor division.Productionof citrus fruitprocessing machinery has recently been commenced attheLakelandplant, but the transfer of the Dunedin employees, in ac-cordancewith the Company's original plan, has been found impossiblebecause ofthe Company's inability to procure housing facilitiesin Lake-land.As indicated above, there were no fruit processing machinery em-ployees at the Lakeland plant when either of the above-mentioned bar-gaining agreements between the Independent and the Company wereexecuted,and it is clear that the inclusionof the Lakeland employeesin the agreements was merely an anticipatory measure.Under thesecircumstances,we are of the opinion that the current contract cannotoperate as a bar to a present determination of representatives at.theLakeland plant .3A statementof a Board agent,introduced into evidence at the hearing,indicates that the Boilermakers represents a substantial number of em-ployeesin the unit hereinafter found appropriate.4We find thata question affecting commerce has arisen concerning therepresentationof employeesof theCompany,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Boilermakers urges as appropriate a unit consisting of all pro-duction employees, and all maintenance employees engaged in repairand maintaining machinery and equipment,at the Company'sLakeland'The employees of the Tractor division at theLakeland plant were covered in a collectivebargainingagreementexecuted April 3, 1944,between the Company and the BoilermakersThiscontractwas renewed in accordance with its terms and continued in effect until pro-ductionceased attheLakelandplanton August16, 1945,when the Navy contract wascancelled.3SeeMatterof Chase Brass and Copper Co.,Inc., 47 N. L.R.B. 298;Matter of TheProsperity Company,Inc.,55 N. L. R. B. 350.*The Field Examiner reported that the Boilermakerssubmitted82 cards,bearingthe namesof 80 employees listed on the Company'spayroll for the Lakeland plant.There are approximately 173 employees in the appropriate unit. FOOD MACHINERY CORPORATION603excluding employees in the engineering department, watchmenand guards,janitors,office clerical employees,superintendents,assistantsuperintendents,foremen,and all othersupervisory employees.TheCompany contends that a two-plant unitisappropriatein view of thecontemplated absorption of the Dunedinplantinto the Lakeland plant.The Independent,for similar reasons, also urges a two-plant unit.The Dunedinand Lakeland plants areapproximately60 miles apart,and are under separate supervision.Although someDunedin employeeshave been permanently transferred to Lakeland,thereisno presentinterchange of employees between the plants.As indicatedabove, therehas been no past bargaining history involving a two-plant unit.Further,the contemplated absorption of the Dunedin plant has been retardedby unforeseen circumstances and it i5 possible to for, -ee 'ts effectuationin the near future.The Companyispresently operating both plants ona full production basis. In v_ew of the foregoing facts, we are of theopinion that the employees of theLakelandplant presently constitutea separate unit appropriate for the purposesof collectivebargaining.5We find thatall production employees,and all maintenance employeesengaged in repairing and maintaining machinery and equipment, at theCompany's Lakeland plant,excluding employees in the engineerig de-pa*tment, watchmen and guards, janitors, office clerical employees, super-intendents,assistant superintendents,foremen,and all other supervisoryemployees with authority to hire, promote, discharge, discirline, or other-wise effect changes in the status of employees,or effectivelyrecommendsuch action,constitute a unit appropriatefor thepurposes of collectivebargaining within the meaning of Section9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Food Machinery5 See Matterof De Jur Amsco Corporation,61 N L R. B. 1054 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDCorporation of Lakeland,Florida, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthis Direction,including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Brotherhood ofBoilermakers, Iron Ship Builders and Helpers of America, A. F. L.,6for the purposes of collective bargaining.At the hearing the Independent was unable definitely to state whetherornot it desiredto participate in an election involving the Lakeland employees only. However,in view of itsinterest among employees at the Lakeland plant who have transferred from the Dunedin plant,we shall accord the Independent a place on the ballot, provided it notifies the RegionalDirector of the Tenth Region within five (5)days from the date of this Decision and Directionof Election,of its desire to appear on the ballot.